DETAILED ACTION
                                                                                                                                                                                                       

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a mobile computing device, comprising:
a device housing defining a battery compartment having (i) an open rear end, (ii) a closed front end, and (iii) a side wall extending between the open rear end and the closed front end;
a first latch stop extending into the compartment from the side wall between the open rear end and the closed front end;
a second latch stop extending into the compartment from the side wall between the first latch stop and the open rear end; and
a battery receivable in the battery compartment, the battery including a latch movable between:
an extended position wherein the latch is configured to (i) engage the first latch stop to maintain the battery in an inserted position, and (ii) engage the second latch stop to prevent ejection of the battery; and

regarding claim 9, a battery for a mobile computing device, comprising:
a battery housing receivable within a battery compartment of the mobile computing device;
a latch movably supported by the battery housing between:
an extended position wherein the latch is configured to (i) engage a first latch stop of the battery compartment to maintain the battery in an inserted position, and (ii) engage a second latch stop of the battery compartment to prevent ejection of the battery; and
a retracted position wherein the latch is configured to (i) disengage from the first latch stop to unlock the battery for travel, and (ii) disengage from the second latch stop for ejection of the battery.
Furthermore claims are allowable in view of the timely filing of the terminal disclaimer on 3/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 12, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876